 

Exhibit 10.2

[FORM OF OFFICER PERFORMANCE SHARE AGREEMENT]

POLYCOM, INC.

PERFORMANCE SHARE AGREEMENT

[NAME]

Employee ID Number: [NUMBER]

NOTICE OF GRANT

Polycom, Inc. (the “Company”) hereby grants you, [NAME] (the “Employee”), an
Award of Performance Shares under the Company’s 2011 Equity Incentive Plan (the
“Plan”).  The date of this Performance Share Agreement (the “Agreement”) is
[DATE] (the “Grant Date”).  Subject to the provisions of Appendix A (attached),
Appendix B (attached) and of the Plan, the principal features of this Award are
as follows:

 

Target Number of

Performance Shares:

 

[____________]

 

 

 

Performance Periods:

 

[INSERT PERFORMANCE PERIOD]

 

 

 

Performance Matrix:

 

The number of Performance Shares* in which you may vest in accordance with the
Vesting Schedule will depend upon achievement of targets in [INSERT DESCRIPTION
OF PERFORMANCE GOALS]  and will be determined in accordance with the Performance
Matrix, attached hereto as Appendix B.

 

 

 

Vesting Schedule:

 

[INSERT DESCRIPTION OF VESTING SCHEDULE]**

IMPORTANT:

* For purposes of this Agreement, the term “Performance Shares” hereinafter will
be references to the Performance Shares that have been granted under this
Agreement.

** Except as otherwise provided in Appendix A, Employee will not vest in the
Performance Shares unless he or she is employed by the Company or one of its
Subsidiaries through the applicable vesting date.

 

--------------------------------------------------------------------------------

 

Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in Appendix A, Appendix
B and the Plan.  For example, important additional information on vesting and
forfeiture of the Performance Shares is contained in paragraphs 3 through 5 and
paragraph 7 of Appendix A, and in Appendix B.  PLEASE BE SURE TO READ ALL OF
APPENDIX A AND APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF
THIS AGREEMENT.

 

POLYCOM, INC.

 

EMPLOYEE

 

 

 

 

 

[NAME]

 

 

[NAME]

 

[TITLE]

 

 

 

 

 

 

 

 

 

Date: _________, 20_

 

 

Date: _________, 20_

 

 

-2-

--------------------------------------------------------------------------------

 

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant.  The Company hereby grants to the Employee under the Plan an Award of
the Target Number of Performance Shares set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan.  As
of the date of grant, the Employee is an executive officer of the Company who is
subject to Section 16 of the 1934 Act.  The Performance Shares in which the
Employee may vest shall depend upon achievement [INSERT DESCRIPTION OF
PERFORMANCE GOALS] for the Performance Period and shall be determined in
accordance with the Performance Matrix, attached hereto as Appendix B.  In
accordance with the Performance Matrix, the number of the Performance Shares in
which the Employee may vest will range [INSERT APPLICABLE RANGE].  The number of
such Performance Shares shall be determined by the Committee following the end
of the applicable Performance Period, and shall be certified by the Committee
following the end of each such Performance Period.  When Shares are paid to the
Employee in payment for the Performance Shares, par value will be deemed paid by
the Employee for each Performance Share by past services rendered by the
Employee, and will be subject to the appropriate tax withholdings.  Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.

(a) As used herein, [INSERT APPLICABLE DEFINITIONS].

2. Company’s Obligation to Pay.  Each Performance Share has a value equal to the
Fair Market Value of a Share on the date that the Performance Share is
granted.  Unless and until the Performance Shares have vested in the manner set
forth in paragraphs 3 through 5, the Employee will have no right to payment of
such Performance Shares.  Prior to actual payment of any vested Performance
Shares, such Performance Shares will represent an unsecured obligation of the
Company.  Payment of any vested Performance Shares shall be made in whole Shares
only.

3. Vesting Schedule/Period of Restriction.  Except as provided in paragraphs 4
and 5, and subject to paragraph 7, the Performance Shares awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant of this Agreement.  Performance Shares shall not vest in the
Employee in accordance with any of the provisions of this Agreement unless the
Employee shall have been continuously employed by the Company or by one of its
Subsidiaries from the Grant Date until the date the Performance Shares are
otherwise scheduled to vest.

4. Modifications to Vesting Schedule.

(a) Vesting upon Leave of Absence. In the event that the Employee takes an
authorized leave of absence (“LOA”), the Performance Shares awarded by this
Agreement that are scheduled to vest shall be modified as follows:

(i) if the duration of the Employee’s LOA is sixty (60) days or less, the
vesting schedule set forth on the Notice of Grant of this Agreement shall not be
affected by the Employee’s LOA.

(ii) if the duration of the Employee’s LOA is greater than sixty (60) days, the
scheduled vesting of any Performance Shares awarded by this Agreement that are
not then vested shall be deferred for a period of time equal to the duration of
the Employee’s LOA.

(b) Death or Disability of Employee.  In the event that the Employee incurs a
Termination of Service due to his or her death or Disability during a
Performance Period, the Employee shall immediately vest [INSERT DESCRIPTION OF
VESTING CONDITIONS].

In the event that any Applicable Law limits the Company’s ability to accelerate
the vesting of this Award of Performance Shares, this paragraph 4(b) shall be
limited to the extent required to comply with Applicable Law.

(c) Change in Control.

(i) In the event of a Change in Control, this Award shall be subject to the
definitive agreement governing such Change in Control.  Such agreement, without
the Employee’s consent and notwithstanding any provision to the contrary in this
Agreement or the Plan, must provide for one of the following: (A) the assumption
of this Award by the surviving corporation or its parent; (B) the substitution
by the surviving corporation or its parent of an award with substantially the
same terms as this Award; or (C) the cancellation of this Award after full
vesting and payment to the Employee of the Shares then subject to the Award;
provided, however, that such Shares shall be considered delivered effective as
of immediately prior to the Change in Control so as to enable the Employee to
participate in the Change in Control transaction.  In the event the definitive
agreement does not provide for one of the foregoing alternatives with respect to
the treatment of this Award, this Award shall have the treatment specified in
clause (C) of the

-3-

--------------------------------------------------------------------------------

 

preceding sentence. The Committee may, in its sole discretion, accelerate the
vesting of this Award in connection with a Change in Control. For purposes of
this Agreement, “Change in Control” means the occurrence of any of the following
events: (I) any “person” (as such term is used in Sections 13(d) and 14(d) of
the 1934 Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
1934 Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then outstanding voting securities; (II) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (III) a change in the composition of the Board occurring within a
one-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or (IV) the consummation of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.
“Incumbent Directors” means directors who either (x) are Directors as of the
effective date of the Plan, or (y) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Directors at
the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).  Notwithstanding
the foregoing, if the Employee is a party to a change of control agreement with
the Company, the definition of “change of control” as defined in the change of
control agreement will supersede the above definition.

(ii) Notwithstanding anything herein to the contrary, in the event the Employee
incurs a Termination of Service within twelve (12) months following a Change in
Control on account of a termination by the Company (or any Subsidiary) for any
reason other than Cause or on account of a termination by the Employee for Good
Reason, then this Award immediately will vest in one hundred percent (100%) of
the Target Number of Performance Shares subject to this Performance Share Award
(less the number of already vested Performance Shares, if any).

For purposes of this Agreement, “Good Reason” means without the Employee’s
written consent (A) a material reduction in the Employee’s authority, duties or
responsibilities compared to the Employee’s authority, duties and
responsibilities immediately prior to the Change in Control that are
substantially inconsistent with the Employee being a senior executive of the
Company (or a Subsidiary), (B) the Employee’s principal work location being
moved more than 35 miles, from the location immediately prior to the Change in
Control or (C) the Company (or a Subsidiary) materially reducing the Employee’s
base salary (unless the base salaries of substantially all other senior
executives of the Company are similarly reduced).  Employee will not resign for
Good Reason without first providing the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within ninety (90) days
of the initial existence of the grounds for “Good Reason” and the Company must
have an opportunity within thirty (30) days following delivery of such notice to
cure the Good Reason condition.  Notwithstanding the foregoing, if the Employee
is a party to a change of control agreement with the Company, the definition of
“good reason” as defined in the change of control agreement will supersede the
above definition.

For purposes of this Agreement, “Cause” means (A) the Employee’s failure to
perform (other than due to Disability or death) the duties of the Employee’s
position (as they may exist from time to time) to the reasonable satisfaction of
the Company (or any Subsidiary) after receipt of a written warning and at least
15 days’ opportunity for the Employee to cure the failure, (B) any act of
dishonesty taken by the Employee in connection with the Employee’s
responsibilities as an employee that is intended to result in the Employee’s
substantial personal enrichment, (C) the Employee’s conviction or plea of no
contest to a crime that negatively reflects on the Employee’s fitness to perform
the Employee’s duties or harms the Company’s (or any Subsidiary’s) reputation or
business, (D) the Employee’s willful misconduct that is injurious to the Company
(or any Subsidiary), or (E) the Employee’s willful violation of a material
Company (or Subsidiary) policy. The preceding definition shall not be deemed to
be inclusive of all the acts or omissions that the Company (or any Subsidiary)
may consider as grounds for the dismissal or discharge of the Employee or any
other individual in the service of the Company (or any
Subsidiary).  Notwithstanding the foregoing, if the Employee is a party to a
change of control agreement with the Company, the definition of “cause” as
defined in the change of control agreement will supersede the above definition.

(iii) In the event of a Change in Control during any Performance Period, all
Performance Periods shall be deemed to end immediately prior to the Change in
Control and the number of Performance Shares in which the Employee shall be
entitled to vest in accordance with the terms of this Agreement and the Vesting
Schedule set forth on the Notice of Grant shall be one hundred percent (100%) of
the Target Number of Performance Shares (as set forth on the Notice of Grant)
less the number of already vested Performance Shares, if any.

5. Committee Discretion.  If the Committee, in its sole discretion, determines
that a “Triggering Event” has occurred, then the Committee, also in its sole
discretion, may reduce (including to zero) the number of Performance Shares that
vest under the Agreement at any time prior to any Vesting Date that occurs after
the date of the Triggering Event.  For purposes of this Agreement, “Triggering
Event” means (a) the Company being required to restate any financial statement
issued since the Grant Date with the result that the Company’s reported results
are materially, negatively reduced, (b) any act of fraud taken by the Employee
in connection

-4-

--------------------------------------------------------------------------------

 

with the Employee’s responsibilities as an employee that is intended to result
in the Employee’s substantial personal enrichment, (c) the Employee’s material
violation of a federal, state or local law or regulation applicable to the
Company’s business that has a significant negative effect on the Company’s
reputation or business, (d) a material breach of the Employee’s fiduciary duty
owed to the Company that has a significant negative effect on the Company’s
reputation or business, or (e) the average Fair Market Value of a Share during
the last thirty (30) days of a Performance Period is at least forty percent
(40%) higher than the average Fair Market Value of a Share during the
immediately preceding ninety (90) days of the same Performance
Period.  Notwithstanding any contrary provision of the first sentence of this
paragraph 4, in the case of Triggering Event that occurs solely on account of
clause (e) of the preceding sentence, the Committee may not reduce the number of
Performance Shares that vest for a Performance Period below the Target Number of
Performance Shares for that Performance Period. In exercising its discretion,
the Committee may consider (but not by way of limitation) whether the foregoing
increase in the Fair Market Value of a Share was due to factors unrelated to
Company and/or management performance, including, but not limited to, takeover
speculation.  In addition, and notwithstanding any provisions to the contrary
under this Agreement, this Award of Performance Shares shall be subject to the
Company’s clawback policy as may be established and/or amended from time to time
(the “Clawback Policy”).  The Board or the Compensation Committee of the Board,
as applicable and in its sole discretion, may require the Employee to forfeit,
return or reimburse the Company all or a portion of the Award and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable Laws.

6. Payment after Vesting.  Any Performance Shares that vest in accordance with
paragraphs 3 through 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to paragraph 9, but in no event later
than the applicable two and one-half (2½) month period of the “short-term
deferral” rule set forth in the Section 1.409A-1(b)(4) of the Treasury
Regulations issued under Section 409A.  Notwithstanding the foregoing, if the
Performance Shares are “deferred compensation” within the meaning of Section
409A, the vested Performance Shares will be released to the Employee (or in the
event of the Employee’s death, to his or her estate) in Shares as soon as
practicable following the date of vesting, subject to paragraph 9, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteen (15th) day of the third (3rd) calendar month following
the date of vesting (provided that the Employee will not be permitted, directly
or indirectly, to designate the taxable year of the payment).  Further, if some
or all of the Performance Shares that are “deferred compensation” within the
meaning of Section 409A vest on account of the Employee’s Termination of Service
(other than due to death) in accordance with paragraphs 3 through 4, the
Performance Shares that vest on account of the Employee’s Termination of Service
will not be considered due or payable until the Employee has a “separation from
service” within the meaning of Section 409A.  In addition, if the Employee is a
“specified employee” within the meaning of Section 409A at the time of the
Employee’s separation from service (other than due to death), then any
accelerated Performance Shares will be paid to the Employee no earlier than six
(6) months and one (1) day following the date of the Employee’s separation from
service unless the Employee dies following his or her separation from service,
in which case, the Performance Shares will be paid to the Employee’s estate as
soon as practicable following his or her death, subject to paragraph 9.  Any
Performance Shares that vest in accordance with paragraph 5 will be paid to the
Employee (or in the event of the Employee’s death, to his or her estate) in
Shares in accordance with the provisions of such paragraph, subject to
paragraph 9.  For each Performance Share that vests, the Employee will receive
one Share. For purposes of this Agreement, “Section 409A” means Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and any final Treasury
Regulations and other Internal Revenue Service guidance thereunder, as each may
be amended from time to time (“Section 409A”).

7. Forfeiture.  Notwithstanding any contrary provision of this Agreement,
(a) the balance of the Performance Shares that have not vested pursuant to
paragraphs 3 through 5 at the time of the Employee’s Termination of Service for
any or no reason will be forfeited immediately and automatically transferred to
and reacquired by the Company at no cost to the Company, and (b) any Performance
Shares that never will vest due to non-satisfaction of the goals contained in
the Performance Matrix will be forfeited on the date on which the goals no
longer can be satisfied and the Performance Shares automatically will be
transferred to and reacquired by the Company at no cost to the Company.  In
addition, any Performance Shares that have [INSERT DESCRIPTION OF VESTING
SCHEDULE] shall be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company.

8. Death of Employee.  Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate.  Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes.  When Shares are issued as payment for vested
Performance Shares or, in the discretion of the Company, at such earlier time as
the Tax Obligations (defined below) are due, the Company (or the employing
Subsidiary) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay all taxes and social insurance and social security and
other requirements in connection with the Shares, including without limitation,
(a) all federal, state and local income, employment and any other applicable
taxes that are required to be withheld by the Company or the employing
Subsidiary, (b) the Employee’s and, to the extent required by the Company (or
the employing Subsidiary), the Company’s (or the employing Subsidiary’s) fringe
benefit tax liability, if any, associated with the grant, vesting, or sale of
the Performance Shares and the Shares, and (c) all other taxes or

-5-

--------------------------------------------------------------------------------

 

social insurance or social security liabilities or premium with respect to which
the Employee has, or has agreed to bear, responsibility (collectively, the “Tax
Obligations”).  The number of Shares withheld pursuant to the prior sentence
will be rounded up to the nearest whole Share, with no refund for any value of
the Shares withheld in excess of the tax obligation as a result of such
rounding.  Notwithstanding the foregoing, the Company, in its sole discretion,
may require or otherwise permit the Employee to make alternate arrangements
satisfactory to the Company for such Tax Obligations in advance of the arising
of any such Tax Obligations.  Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any Tax Obligations which the Company determines must be withheld
or collected with respect to such Shares.  In addition and to the maximum extent
permitted by Applicable Law, the Company (or the employing Subsidiary) has the
right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any Tax Obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable Shares or that are due prior to the issuance of Shares.  All Tax
Obligations related to the Performance Shares Award and any Shares delivered in
payment thereof are the sole responsibility of the Employee.  By accepting this
Award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 9.

10. Rights as Stockholder.  Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

11. No Effect on Employment.  Subject to any written employment contract with
the Employee, the terms of such employment will be determined from time to time
by the Company, or the Subsidiary employing the Employee, as the case may be,
and the Company, or the Subsidiary employing the Employee, as the case may be,
will have the right, which is hereby expressly reserved, to terminate or change
the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause.  The transactions contemplated hereunder
and the vesting schedule set forth on the Notice of Grant of this Agreement do
not constitute an express or implied promise of continued employment for any
period of time.  A leave of absence or an interruption in service (including an
interruption during military service) or transfer of employment among the
Company and/or any of its Subsidiaries, in each case authorized or acknowledged
by the Company or the Subsidiary employing the Employee, as applicable, shall
not be deemed a Termination of Service for the purposes of this Agreement.  

12. Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 6001 America Center Dr., San Jose, CA 95002, or at such other
address as the Company may hereafter designate in writing.

13. Grant is Not Transferable.  Except to the limited extent provided in this
Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of in any way (whether by operation of law or otherwise) and will
not be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Performance Shares.  Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.  

14. Restrictions on Sale of Securities.  The Shares issued as payment for vested
Performance Shares under this Agreement will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

15. Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares.  The Company
shall not be required to issue any certificate or certificates (which may be in
book entry form) for Shares hereunder prior to fulfillment of all the following
conditions:  (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U.S. state or
federal or non‑U.S. law or under the rulings or regulations of the Securities
and Exchange Commission or any other U.S. or non‑U.S. governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal or non‑U.S. governmental agency, which the Committee shall, in
its absolute discretion, determine to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the date of vesting of the
Performance Shares as the Committee may establish from time to time for reasons
of administrative convenience.  The Company will make all reasonable efforts to
meet the requirements of any such law or securities exchange and to obtain any
such approval or clearance of any such governmental authority.  

-6-

--------------------------------------------------------------------------------

 

17. Plan Governs.  This Agreement is subject to all the terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  

18. Committee Authority.  The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested).  All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons.  No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.  

19. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Employee, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Performance Shares, provided that
any such revisions shall not materially reduce the benefits intended to be
conferred by this Agreement.  However, in no event will the Company be obligated
to make any such revision and in no event will the Company (or any Subsidiary)
reimburse the Employee for any taxes that may be imposed on the Employee as a
result of Section 409A.  In all events, the Employee will be solely responsible
for any taxes that may be owed under Section 409A on account of this Award of
Performance Shares.  

22. Amendment, Suspension or Termination of the Plan.  By accepting this
Performance Shares Award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan.  The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

23. Labor Law.  By accepting this Performance Shares Award, the Employee
acknowledges that:  (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of performance shares, or benefits in lieu of performance shares; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when, if at all, any future performance shares shall be granted, the
number of performance shares which may be subject to each performance share
award and the time or times when such performance shares may vest, will be at
the sole discretion of the Company; (c) the Employee’s participation in the Plan
is voluntary; (d) the value of these Performance Shares is an extraordinary item
of compensation which is outside the scope of the Employee’s employment
contract, if any; (e) these Performance Shares are not part of the Employee’s
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (f) the vesting of these
Performance Shares will cease upon termination of employment for any reason
except as may otherwise be explicitly provided in the Plan or this Agreement;
(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; (h) these Performance Shares have been granted to the Employee
in the Employee’s status as an employee of the Company or its Subsidiaries;
(i) any claims resulting from these Performance Shares shall be enforceable, if
at all, against the Company; and (j) there shall be no additional obligations
for any Subsidiary employing the Employee as a result of these Performance
Shares.

24. Disclosure of Employee Information.  By accepting this Performance Shares
Award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph.  The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
performance shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Employee
further understands that the Company and/or its Subsidiaries will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of his or her participation in the Plan, and that the Company
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S.  The
Employee authorizes the Company to receive, possess, use, retain and transfer
the Data in electronic or other form, for the

-7-

--------------------------------------------------------------------------------

 

purposes of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer to a broker or other third party with
whom he or she may elect to deposit any Shares of stock acquired from this Award
of Performance Shares of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares of stock on his or her behalf.
The Employee understands that he or she may, at any time, view the Data, require
any necessary amendments to the Data or withdraw the consent herein in writing
by contacting the Equity Programs Department for the Company and/or its
applicable Subsidiaries.

25. Notice of Governing Law.  This Award of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California,
without regard to principles of conflict of laws.

26. Non-Compete. The Employee agrees that for the period commencing on the date
the Employee executes this Agreement and ending on the date occurring twelve
(12) months after the Employee incurs a Termination of Service (the “Obligations
Period”), the Employee, directly or indirectly, whether as an employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will (a) not engage, participate or invest in any
business activity anywhere in the world that is directly competitive with the
principal products or services of the Company and its subsidiaries (the
“Businesses”) (except that it will not be a violation of this paragraph 26 for
the Employee to own as a passive investment not more than one percent of any
class of publicly traded securities of any entity); nor (b) solicit business
from any of the Businesses’ customers and users on behalf of any business that
directly competes with the Businesses.  Notwithstanding any contrary provision
of this Agreement, the Committee, in its discretion, may choose to waive the
requirements of this paragraph 26 (including, but not limited to, upon the
advice of legal counsel to the Company), and shall waive such requirements in
circumstances where enforceability of this paragraph 26 is precluded by
Applicable Law.  This paragraph 26 will not apply to any Employee whose
principal work location is in the State of California.

27. Non-Solicit. The Employee agrees that for the Obligations Period, the
Employee will not either directly or indirectly solicit, induce, recruit, or
encourage any of the Company’s employees to leave their employment, or take away
such employees, either for the benefit of the Employee or on behalf of another
entity; provided, however, this provision is not enforceable with respect to the
Employee’s administrative assistant.

o  0  o

-8-

--------------------------------------------------------------------------------

 

APPENDIX B

PERFORMANCE MATRIX

 

-9-